Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “inserting, by the MAC layer, a digital boundary signature at each of a plurality of respective boundaries between the pluralities of information bits”. There is insufficient antecedent basis for this limitation in the claim. It appears that “the pluralities of information bits” may refer to the “a respective plurality of information bits”; if so the term “respective” should be added and the term “plurality” should be used (instead of pluralities) to make it clear. Furthermore, “between the pluralities of information bits” needs clarity because it is unclear whether “a digital boundary signature” is inserted between bits or between MPDUs. 
Independent claim 6 recites the limitation “receiving, by a physical (PHY) layer of the wireless communication device, a wireless packet including a plurality of symbols, …, the plurality of symbols further including a plurality of digital boundary signatures indicating respective boundaries between a plurality of medium access control (MAC) protocol data units (MPDUs)”. This limitation needs clarity. It appears that based on the specification intention is to receive a packet comprising a packet that include a plurality of symbols which in turn include a plurality of MPDUs with a digital boundary signature between any two MPDUs. The claim language of this limitation does not clearly describes this intention. 
Independent claim 8 is rejected because it has the similar problem as claim 1. 
Independent claim 19 is rejected because it has the similar problem as claim 6.
Dependent claims are rejected because each of them has the same problem as the corresponding independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIANYE WU/           Primary Examiner, Art Unit 2462